USCA11 Case: 21-12276    Date Filed: 07/05/2022   Page: 1 of 11




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                        No. 21-12276
                  ____________________

JENNIFER CASE,
MARK LIDDLE,
Pastor,
JIM NELSON,
Pastor,
SCOTT FARR,
BRUCE ERVIN,
                                          Plaintiffs-Appellants,
REBECCA CALLAHAN
et al.,
                                                      Plaintiffs,
versus
USCA11 Case: 21-12276        Date Filed: 07/05/2022    Page: 2 of 11




2                      Opinion of the Court                21-12276

KAY IVEY,
in her individual capacity and official
capacity as Governor of Alabama,
DR. SCOTT HARRIS,
in his individual capacity and official
capacity as State Health Officer,


                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
               for the Middle District of Alabama
            D.C. Docket No. 2:20-cv-00777-WKW-JTA
                    ____________________

Before NEWSOM, TJOFLAT, and HULL, Circuit Judges.
PER CURIAM:
        Plaintiffs sued Alabama’s Governor and State Health Of-
ficer, seeking damages and injunctive relief because, they claim, Al-
abama’s response to the COVID-19 pandemic violated their consti-
tutional rights. The district court dismissed plaintiffs’ injunctive-
relief claims as moot, and it dismissed their damages claims because
defendants are entitled to qualified immunity. We affirm.
USCA11 Case: 21-12276        Date Filed: 07/05/2022     Page: 3 of 11




21-12276               Opinion of the Court                         3

                                  I
       In early 2020, Alabama’s Governor, Kay Ivey, and its State
Health Officer, Dr. Scott Harris, promulgated a series of orders in
response to the COVID-19 pandemic. Following a state-of-emer-
gency declaration on March 13, 2020, Dr. Harris issued an order
that prohibited gatherings of more than 25 individuals if they could
not maintain at least six feet of social distance. About a week later,
that order was tightened to gatherings of ten or more. The order
also closed certain close-contact service providers—including bar-
ber shops—until May 15, 2020. In July, Governor Ivey issued a
mask mandate requiring all persons to wear a mask if they were
within six feet of another individual. That mandate stayed in place
until April 7, 2021.
       Plaintiffs are a collection of individuals who were affected by
those orders in various ways. Jennifer Case contends (1) that the
orders restricted her religious liberty because they precluded her
from attending church for a short period of time and (2) that the
mask mandate violated her fundamental right to direct the up-
bringing of her children. Mark Liddle and Jim Nelson—who are
pastors—assert that the orders violated their religious liberty be-
cause they were prohibited from conducting their religious services
in a manner consistent with their sincerely held religious beliefs
and because they were barred from ministering to the sick and el-
derly. Bruce Ervin and Scott Farr—who are co-owners of a barber
shop that was forced to close for a period of time—argue that the
orders violated their constitutional property and contract rights.
USCA11 Case: 21-12276           Date Filed: 07/05/2022       Page: 4 of 11




4                         Opinion of the Court                    21-12276

        Plaintiffs sued on September 24, 2020, seeking injunctive re-
lief and damages. Defendants filed a motion to dismiss, which the
district court granted on the ground that plaintiffs’ initial complaint
was a shotgun pleading. But the court permitted plaintiffs to refile
an amended complaint. Plaintiffs filed their amended complaint,
and defendants again moved to dismiss. While the second motion
to dismiss was pending, Governor Ivey rescinded the COVID-
related orders. Defendants filed a “Suggestion of Mootness,” con-
tending that because the orders had been rescinded, “Plaintiffs’
claims for injunctive relief are moot and due to be dismissed.”
Plaintiffs never responded to that filing.
       The district court granted defendants’ motion to dismiss. It
held (1) that plaintiffs’ claims for prospective injunctive relief were
moot and (2) that defendants were entitled to qualified immunity
on plaintiffs’ claims for damages because defendants had not vio-
lated plaintiffs’ constitutional rights, or because, at the very least,
those rights were not clearly established. Plaintiffs now appeal, ar-
guing that defendants are not entitled to qualified immunity be-
cause (1) they acted outside of their discretionary authority, and
(2) even if they didn’t, they violated clearly established law. 1 We
disagree and affirm the dismissal.


1 Although they briefed the issue, plaintiffs conceded at oral argument that
their claims for injunctive relief were rendered moot when the Governor re-
scinded the orders. See Oral Arg. at 1:35–1:40, 2:55–3:10. Accordingly, we
focus our discussion only on whether defendants are entitled to qualified im-
munity.
USCA11 Case: 21-12276          Date Filed: 07/05/2022        Page: 5 of 11




21-12276                 Opinion of the Court                             5

                                     II
        Whether defendants are entitled to qualified immunity is a
two-pronged inquiry.2 “The initial inquiry . . . is whether the pub-
lic official proves that he was acting within the scope of his discre-
tionary authority when the allegedly wrongful acts occurred.”
Grider v. City of Auburn, 618 F.3d 1240, 1254 n.19 (11th Cir. 2010)
(quotation omitted). If the official meets that initial burden, then
“the plaintiff must prove that the official’s conduct violated clearly
established law.” Harbert Int’l, Inc. v. James, 157 F.3d 1271, 1281
(11th Cir. 1998).
                                     A
        To determine whether an official is acting within the scope
of his discretionary authority, “[w]e ask whether the government
employee was (a) performing a legitimate job-related function
(that is, pursuing a job-related goal), (b) through means that were
within his power to utilize.” Holloman ex rel. Holloman v. Har-
land, 370 F.3d 1252, 1265 (11th Cir. 2004). In making that determi-
nation, “it is critical to define properly the inquiry,” i.e., we do not
ask “whether it was within the defendant’s authority to commit the
allegedly illegal act.” Harbert, 157 F.3d at 1282. We instead “ask
whether the act complained of, if done for a proper purpose, would



2 “We review de novo the grant of a motion to dismiss for failure to state a
claim.” Bishop v. Ross Earle & Bonan, P.A., 817 F.3d 1268, 1270 (11th Cir.
2016).
USCA11 Case: 21-12276       Date Filed: 07/05/2022    Page: 6 of 11




6                      Opinion of the Court                21-12276

be within, or reasonably related to, the outer perimeter of an offi-
cial’s discretionary duties.” Id. (quotation omitted).
       Plaintiffs contend that defendants were not acting within
their discretionary authority because they do not have the “author-
ity to mandate such unprecedented measures as telling churches
how they may assemble and worship, mandating universal mask
wearing, and picking and choosing which businesses may stay
open.” But that defines the inquiry far too narrowly. At this stage
of the qualified-immunity analysis, we should ask only whether de-
fendants’ duties include issuing orders in response to a public-
health emergency—we shouldn’t analyze the propriety of the spe-
cific orders they issued. Cf. id. at 1282–83 (“[W]e did not ask
whether it was within the defendants’ authority to suspend an em-
ployee for an improper reason; instead, we asked whether their dis-
cretionary duties included the administration of discipline.”).
       So framed, the challenged orders were—we think plainly—
within the scope of defendants’ discretionary authority. The Ala-
bama Emergency Management Act grants the governor broad au-
thority to respond to emergencies—including by “mak[ing] . . . the
necessary orders, rules and regulations to carry out” the AEMA’s
provisions, Ala. Code § 31-9-6(1), such as to “secure the safety and
protection of the civilian population,” id. § 31-9-8(a)(5). And the
Alabama Code grants the State Health Officer the authority “to
adopt and promulgate rules and regulations providing proper
methods and details for administering the health and quarantine
laws of the state, which rules and regulations shall have the force
USCA11 Case: 21-12276           Date Filed: 07/05/2022        Page: 7 of 11




21-12276                  Opinion of the Court                              7

and effect of law.” Id. § 22-2-2(6). 3 To be absolutely clear, the Code
does not grant defendants the authority to issue unlawful rules and
regulations. But, again, at this step in the qualified-immunity in-
quiry, the question “is not whether it was within the defendant’s
authority to commit the allegedly illegal act.” Harbert, 157 F.3d at
1282. We ask only whether the orders were “reasonably related
to[] the outer perimeter of an official’s discretionary duties.” Id.
Based on the text of the Code, they were.
                                      B
        Because defendants have shown that they acted within their
discretionary authority, “the burden shifts to [plaintiffs] to establish
that the defendants’ conduct violated clearly established law.” Id.
at 1284. “A right is clearly established when it is sufficiently clear
that every reasonable official would have understood that what he
is doing violates that right.” Johnson v. City of Miami Beach, 18
F.4th 1267, 1273 (11th Cir. 2021) (quotation omitted). “The usual
way of establishing that a constitutional violation was clearly estab-
lished law is by pointing to a case, in existence at the time, in which
the Supreme Court or this Court found a violation based on

3 Plaintiffs concede that the State Health Officer retains this rulemaking au-
thority. They assert, however, that any rule or regulation that they challenge
was not tied to a health or quarantine law, because the “State of Alabama does
not have a single health or quarantine law that contemplates” the specific or-
ders that Harris issued. But that goes to whether the orders were lawful, not
to whether the act of issuing those orders was within Harris’s discretionary
authority. See Harbert, 157 F.3d at 1282–83. And, as already explained, that’s
not the right question at this stage of the qualified-immunity inquiry.
USCA11 Case: 21-12276             Date Filed: 07/05/2022         Page: 8 of 11




8                          Opinion of the Court                        21-12276

materially similar facts.” Id. (quotation omitted). 4 Plaintiffs have
failed to meet their burden.
                                        i
       First, plaintiffs contend that defendants violated their
“clearly established rights under the Free Exercise, Establishment,
and Assembly Clauses of the First Amendment.” But instead of
“pointing to a case” in which we or the Supreme Court “found a
violation based on materially similar facts,” id., plaintiffs make a
handful of generalized assertions about the scope of the First
Amendment’s protection. For example, plaintiffs cite Thomas Jef-
ferson’s Letter to the Danbury Baptists and Virginia Statute of Re-
ligious Liberty, James Madison’s Memorial and Remonstrance, the
Declaration of Independence, a handful of out-of-circuit cases, and
former-President Trump’s recent proclamation honoring a
twelfth-century martyr. None of that is sufficient to create a
“clearly established” right, though, which (as explained) ordinarily


4 There are, of course, other ways in which a plaintiff might demonstrate that
a right is “clearly established” for qualified-immunity purposes, such as when
“a broader, clearly established principle should control the novel facts of a par-
ticular situation,” or when an official’s conduct “so obviously violates the con-
stitution that prior case law is unnecessary.” Corbitt v. Vickers, 929 F.3d 1304,
1312 (11th Cir. 2019) (cleaned up). Because plaintiffs don’t specify the theory
under which they seek to demonstrate that the government violated their
clearly established rights, we assume that they are traveling under “the usual
way”—by relying on a case directly on point. Johnson, 18 F.4th at 1273. To
be clear, though, even if plaintiffs had invoked either of the less “usual ways,”
we would reach the same conclusion.
USCA11 Case: 21-12276             Date Filed: 07/05/2022         Page: 9 of 11




21-12276                   Opinion of the Court                                9

must come from “existing precedent [that has] placed the statutory
or constitutional question beyond debate.” Mullenix v. Luna, 577
U.S. 7, 12 (2015). To be fair, plaintiffs also cite a handful of recent
COVID-related decisions of the Supreme Court, but all of them
post-date the challenged orders, which disqualifies them as sources
of “clearly established” law. See Coffin v. Brandau, 642 F.3d 999,
103 (11th Cir. 2011) (en banc) (stating that we must determine
“whether the right in question was clearly established at the time
of the violation” (emphasis added)). Plaintiffs have failed to satisfy
their burden that any of the challenged orders violated their clearly
established First Amendment rights.5
                                       ii
        Next, plaintiffs—citing Troxel v. Granville, 530 U.S. 57
(2000)—contend that the mask mandate violated Case’s fundamen-
tal right to direct the upbringing of her children. But they cite to
no case that extends Troxel to the specific right they now assert:
the right to the “choice both of how to dress their children and
what kind of medical care to provide them” in the specific context

5 Plaintiffs also cite Everson v. Board of Education, 330 U.S. 1, 15 (1947), for
the general proposition that the government can neither “force nor influence
a person to go to or to remain away from church against his will” without
violating the Establishment Clause. And they cite Employment Division v.
Smith, 494 U.S. 872, 877 (1990), to support the notion that the state may not
prohibit “assembling with others for a worship service” without bumping up
against free-exercise rights. But neither of those cases was “based on” facts
“materially” (or really even remotely) “similar” to those presented by this case.
Johnson, 18 F.4th at 1273.
USCA11 Case: 21-12276       Date Filed: 07/05/2022    Page: 10 of 11




10                     Opinion of the Court                21-12276

of a mask mandate. Accordingly, plaintiffs have failed to carry their
burden to demonstrate that any parental rights that defendants
might have violated were clearly established.
                                 iii
       Plaintiffs also assert that the Fifth and Fourteenth Amend-
ments guarantee “[t]he right to own, buy, sell, and use property,”
and that Governor Ivey violated those rights when she ordered sev-
eral businesses to close for a period of time. But they cite only one
case, Knick v. Township of Scott, 139 S. Ct. 2162 (2019), about
which they say only that it “signal[s] an increased recognition of
property rights’ importance.” That’s insufficient to clearly estab-
lish the right plaintiffs seek to vindicate in this case.
                                 iv
       Finally, citing Lochner v. New York, 198 U.S. 45 (1905),
plaintiffs contend that defendants violated a Fourteenth Amend-
ment due-process right to make and enforce contracts because Farr
and Ervin were forced to cancel their customers’ appointments.
Even setting aside the fact that Lochner was effectively overruled
by the Supreme Court—as plaintiffs acknowledge in their brief—in
West Coast Hotel Co. v. Parrish, 300 U.S. 379 (1937), plaintiffs do
not cite any case clearly establishing a constitutional right that
USCA11 Case: 21-12276           Date Filed: 07/05/2022         Page: 11 of 11




21-12276                   Opinion of the Court                              11

defendants violated by promulgating orders resulting in the cancel-
lation of hair appointments. 6
                                   * * *
       Defendants were acting within their discretionary authority
when they issued the challenged orders and plaintiffs failed to meet
their burden to establish that the orders violated their clearly estab-
lished rights. AFFIRMED.




6 Plaintiffs
           also invoke the Constitution’s prohibition on passing laws “impair-
ing the Obligation of Contracts.” U.S. Const. art. I, § 10, cl. 1. But they cite
no cases applying that provision to similar circumstances and have thus failed
to carry their burden to demonstrate that defendants violated a clearly estab-
lished right. See Johnson, 18 F.4th at 1273.